Case 5:15-cv-00205-gwc Document 44 Filed 04/28/21 Page 1of1

 

UNITED STATES DISTRICT COURT

 

FOR THE oan) APROB PM 2: 26
DISTRICT OF VERMONT aah
RSD LEASING, INC., ) }
Plaintiff, 5
V. ) Case No. 5:15-cv-205
NAVISTAR INTERNATIONAL CORP.,
Defendants.

ENTRY ORDER

Following a hearing on defendant’s motion to amend the discovery schedule, the court
signed the proposed order. As discussed at the hearing, the court orders:

1. The time for discovery is extended as proposed due to the death of plaintiff's principal
and the need to complete discovery related to vehicles purchased by RSD.

2. Both sides agree and the court orders that discovery related to RSD vehicles, including
representations and warranties, repair history, and communications between RSD and
Navistar is necessary.

3. The court orders the parties to meet and develop a plan for sharing the electronically-
stored information produced in discovery through the MDL. The volume of
documentation is very great. The court anticipates that both sides will cooperate to
develop an inexpensive, pragmatic arrangement through which both sides can search the
database for potentially relevant information without repeating the years-long discovery
process supervised by the MDL judge.

The parties shall report about progress within 30 days.
Dated at Rutland, in the District of Vermont, this 28" day of April, 2021.

Geoffrey W. Crawford, Chief Judge
United States District Court
